Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yangshou Du on 2/10/2022.
Claims 39 and 58 in this application have been amended as follows: 
IN THE CLAIMS:
             39. (Currently Amended) An open earphone, comprising: 
             a housing having an ear hook structure, wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user; and 
             at least one acoustic driver configured to generate sound and two sound guiding holes configured to emit the generated sound, the at least one acoustic driver being located in a front end of the housing, both of the two sound guiding holes being set on the front end of the housing and located before the ear of the user, a first sound guiding hole of the two sound guiding holes facing the ear canal of the user and having a first size, a second sound guiding hole of the two sound guiding holes being more distant from the ear canal of the user than the first sound guiding hole, the second sound guiding hole having a second size, a ratio between the first size and the second size being not greater than 2.

              providing an open earphone, the open earphone including: 
                        a housing having an ear hook structure, wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user; and at least one acoustic driver; 
             generating sound by the at least one acoustic driver; and 
             emitting the generated sound by two sound guiding holes;
             wherein .









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 39-58 are allowed over the prior art of record because the prior art of record including US 20130051585 or US 20200137476 as the closest prior art, which is directed to a similar subject matter of the claimed invention,  for example, see US 20130051585 which mainly includes an open earphone, Fig. 6 and 10), comprising: a housing having an ear hook structure (see 48 as hear hook structure), wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user (see Fig. 6 which shows the housing hung on an ear of a user without blocking an ear canal of the user) ; and at least one acoustic driver (24) configured to generate sound and two sound guiding holes (see holes 60a and 60b shown in Fig, 10) configured to emit the generated sound. See US 20200137476 as another example which includes an open earphone Fig. 4), comprising: a housing having an ear hook structure (see unit 103 as hear hook structure), wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user (see Fig. 4 which shows the housing hung on an ear of a user without blocking an ear canal of the user) ; and at least one acoustic driver (see sound generating unit 102) located in a front end of the housing  and configured to generate sound and sound guiding hole (see hole 104) configured to emit the generated sound.
              However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising a combination of:  at least one acoustic driver  being located in a front end of the housing, both of the two sound guiding holes being set on the front end of the housing and located before the ear of the user, a first sound guiding hole of the two sound guiding holes facing the ear canal of the user and having a first size, a second sound guiding hole of the two sound guiding holes being more distant from 
             Other references of the record are also directed to a similar concept of the claimed invention which either includes open ear device comprising an acoustic driver provided at front end of the housing with a guiding hole to produce sound or includes in-ear device  having two guiding holes to produce sound generated from at least two acoustic drivers provided in a housing.  However, none of the prior art of record suggests nor fairly teaches any feature or obvious improvement that is  directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as currently recited in each of claims 39 and 58.  Therefore, claims 39 and 58 are allowed over the prior art of record, and dependent claims 40-57 are also allowed over the prior art of record for the same reason as of  their base claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed a similar concept of the claimed invention which include  an ear device having a housing to accommodate  at least  acoustic driver  to generate sound and at least a sound guiding hole to produce the sound to the ear of a wearer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688